Mr. Chief Justice Waite
delivered the opinion of the court.
After full consideration of all the evidence in this case we are satisfied —
1. That James H. Woolfolk was insolvent when-he made the conveyance to Sowell C. Woolfolk, which is complained of;
Mr. Clifford Anderson for appellants.
Mr. B. F. Lyon for appellee.
2. That Sowell C. Woolfolk had reasonable cause to believe such insolvency when he received the conveyance: and
3. That the conveyance was made with a view to defeat the object and operation of the bankrupt law.
There is no dispute about the law applicable to this state of facts, and as we deem it unnecessary to discuss the evidence in detail, no further opinion will be delivered.
The decree of the Circuit Court is Affirmed.